Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Norkin et al. (US 2013/0329814) (hereinafter Norkin) teaches a decoder, and a decoding method comprising: 
processing circuitry; and a memory coupled to the processing circuitry, 5wherein, using the memory, the processing circuitry is configured to: 
change values of pixels in a first block and a second block to filter a boundary between the first block and the second block (e.g. Figs. 2 and 6, and pars. 42 and 130) , 
using clipping such that change amounts of the respective values are within respective clip widths (e.g. pars. 136 – 137), 
the pixels in the first block and the second block being arranged 10along a straight line across the boundary (e.g. Figs. 2A and 2B, and par. 50), and
wherein the pixels include type one pixels and type two pixels different from the type one pixels (e.g. pars. 45 – 46).
Narroschke et al. (US 2014/0233659) (hereinafter Narroschke), teaches a decoder and decoding method:
wherein the respective clip widths for the type one pixels in the first block and the second block are selected to be asymmetrical with respect to the boundary (e.g. pars. 136 – 141).
Neither Norkin nor Narroschke teaches:
wherein the pixels in the first block and the second block to filter the first boundary are luma pixels,
wherein the respective clip widths are luma clip widths, and
wherein chroma pixels in a third block and a fourth block to filter a second boundary between the third block and the fourth block, using clipping such that change amounts of the respective values are within respective chroma clip widths, the chroma pixels in the third block and the forth block being arranged along a second line across the second boundary, 
wherein the luma clip widths applied to the luma pixels arranged along the first line are selected to be asymmetrical with respect to the first boundary, and
wherein the chroma clip widths applied to the chroma pixels arranged along the second line are selected to be symmetrical with respect to the second boundary.
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487